Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.
Exhibit 10.4
4060.LICI.008 Harvard
CO-EXCLUSIVE LICENSE AGREEMENT
Between
President and Fellows of Harvard College
And
Mycometrix Corporation
Effective as of October 15, 2000
Re: Harvard Case #[***]
 
In consideration of the mutual promises and covenants set forth below, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
As used in this Agreement, the following terms shall have the following
meanings:
 

1.1ACADEMIC RESEARCH PURPOSES: use of PATENT RIGHTS for academic research or
other not-for-profit scholarly purposes which are undertaken at a non-profit or
governmental institution that does not use the PATENT RIGHTS in the production
or manufacture of products for sale or the performance of services for a fee.

 

1.2AFFILIATE: any entity which controls, is controlled by, or is under common
control with a party by ownership or control of at least fifty percent (50%) of
the voting stock or other ownership. Unless otherwise specified, the term
LICENSEE includes AFFILIATES.

 

1.3FIELD: use of PATENT RIGHTS to develop, manufacture, use, offer for sale,
sell, or import components and products in FIELD I and/or FIELD II:

FIELD I: [***]
FIELD II: [***]
 
1



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


 


 

1.4HARVARD: President and Fellows of Harvard College, a nonprofit Massachusetts
educational corporation having offices at the Office for Technology and
Trademark Licensing, Holyoke Center, Suite 727, 1350 Massachusetts Avenue,
Cambridge, Massachusetts 02138.

 

1.5LICENSED PROCESSES: the processes covered by at least one VALID CLAIM
included within the PATENT RIGHTS.

 

1.6LICENSED PRODUCTS: products covered by at least one VALID CLAIM included
within the PATENT RIGHTS or products made or services provided in accordance
with or by means of LICENSED PROCESSES.

 

1.7LICENSEE: Mycometrix Corporation, a corporation organized under the laws of
Califonia having its principal offices at 213 East Grand Avenue, South San
Francisco, CA 94080.

 

1.8NET SERVICE INCOME: SERVICE INCOME less LICENSEE’S actual direct and indirect
cost for research, development and/or services provided.

 

1.9NET SALES: the amount actually received for sales, leases, or other transfers
of LICENSED PRODUCTS, less:

 

 (i)customary trade, quantity or cash discounts and non-affiliated brokers’ or
agents’ commissions actually allowed and taken;

 

 (ii)amounts repaid or credited by reason of rejection or return;

 

 (iii)to the extent separately stated on purchase orders, invoices, or other
documents of sale, taxes levied on and/or other governmental charges made as to
production, sale, transportation, delivery or use and paid by or on behalf of
LICENSEE; and

 (iv)reasonable charges for delivery or transportation provided by third parties
and cost of insurance in transit, if separately stated.

NET SALES also includes the fair market value of any non-cash consideration
received by LICENSEE for the sale, lease, or transfer of LICENSED PRODUCTS.
If a LICENSED PRODUCT is sold as a combination product containing the LICENSED
PRODUCT and one or more other components, NET SALES shall be calculated by
multiplying the gross amount invoiced for the sale of the combination product by
the fraction A/A+B where A is the average gross selling price of the LICENSED
PRODUCT sold separately by LICENSEE and B is the average gross selling price of
such other components of the combination products sold separately by LICENSEE
during the relevant royalty payment period.
 
2



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


In the event that LICENSEE grants a sublicensee hereunder, and receives payments
based upon SUBLICENSEE’s sales of LICENSED PRODUCTS, LICENSEE may upon approval
from HARVARD (which shall not be unreasonably withheld) modify the definition of
NET SALES for the purposes of calculating royalties payable to HARVARD on such
SUBLICENSEE’s sales to be the same as the definition of NET SALES on which such
royalties to LICENSEE are calculated.
 

1.10SERVICE INCOME: the total financial consideration received by LICENSEE for
commercial services performed on a fee-for-service basis using the LICENSED
PRODUCTS or LICENSED PROCESSES by LICENSEE under a contract with a third party,
where such services are based primarily on the use of fully functional LICENSED
PRODUCTS or LICENSED PROCESSES (as applicable) for their intended commercial use
(such as, for example, where LICENSEE performs commercial-scale genotyping
services for a pharmaceutical company on a fee-for-service basis using fully
developed microfluidics chips comprising LICENSED PRODUCTS). SERVICE INCOME
shall not include amounts received in connection with research and/or
development of LICENSED PRODUCTS or LICENSED PROCESSES themselves.

 

1.11PATENT RIGHTS: The applications and patents filed on the basis of the
disclosure attached in Appendix A of this Agreement, the allowed claims of such
applications, the inventions described and claimed therein, and any divisions or
continuations of the applications and patents, and specific claims of any
continuations-in-part of such applications to the extent the specific claims are
directed to subject matter described in the applications and patents in a manner
sufficient to support such specific claims under 35 U.S.C., patents issuing
thereon or reissues thereof, and any and all foreign patents and patent
applications corresponding thereto, all to the extent owned or controlled by
HARVARD.

 

1.12SUBLICENSE INCOME: the amount paid to LICENSEE by a third party (other than
an AFFILIATE of LICENSEE) (a) for the sublicening of PATENT RIGHTS to a third
party as well as (b) for the related licensing of LICENSEE’s own patent rights
or know-how or LICENSEE’s in-licensed non-HARVARD technologies, including but
not limited to (i) license fees, (ii) milestone payments, (iii) royalties,
(iv) the fair market value in cash of any non-cash consideration for such
sublicense, and (v) in the event that LICENSEE receives any payment for equity
in consideration for the grant of sublicense rights that included a premium over
the fair market value of such equity, the amount of such premium. LICENSEE shall
be responsible for determining such fair market value with reasonable business
judgment.

 

1.13SUBLICENSEE: any non-AFFILIATE granted a sublicense of any of the rights
HARVARD has granted to LICENSEE under Section 3.1.

 

1.14TERRITORY: Worldwide.

 
3



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


 

1.15VALID CLAIM: either (i) a claim of an issued patent that has not been held
unenforceable or invalid by an agency or a court of competent jurisdiction in
any unappealable or unappealed decision or (ii) a claim of a published, pending
patent application, which claim is substantially identical to a corresponding
claim in a subsequently issued patent having priority to the patent application.

 

1.16The terms “Public Law 96-517” and “Public Law 98-620” include all amendments
to those statutes.

 

1.17The terms “sold” and “sell” include, without limitation, leases and other
transfers and similar transactions.

ARTICLE II
REPRESENTATIONS
 

2.1HARVARD is or will be owner by assignment from [***] in the US and foreign
patent applications corresponding thereto, and in the inventions described and
claimed therein. Inventorship will be finalized at the time of the US utility
filing or in the near future when it is necessary.

 

2.2HARVARD has authority to issue licenses under PATENT RIGHTS.

 

2.3HARVARD is committed to the policy that ideas or creative works produced at
HARVARD should be used for the greatest possible public benefit, and believes
that every reasonable incentive should be provided for the prompt introduction
of such ideas into public use, all in a manner consistent with the public
interest.

 

2.4LICENSEE is prepared and intends to diligently develop the invention and to
bring products to market which are subject to this Agreement, specifically
including one or more products in the FIELD selected from a [***].

 

2.5LICENSEE is desirous of obtaining a co-exclusive license in the FIELD and in
the TERRITORY in order to practice the PATENT RIGHTS in the United States and in
certain foreign countries, and to manufacture, use and sell in the commercial
market the products made in accordance therewith, and HARVARD is desirous of
granting such a license to LICENSEE in accordance with the terms of this
Agreement.

ARTICLE III
GRANT OF RIGHTS
 

3.1HARVARD hereby grants to LICENSEE and LICENSEE accepts, subject to the terms
and conditions hereof, in the TERRITORY a co-exclusive commercial license under
PATENT

 
4



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


RIGHTS in FIELD I and in FIELD II to make and have made, to use and have used,
to sell and have sold, and to offer for sale and have offered for sale the
LICENSED PRODUCTS, and to practice the LICENSED PROCESSES, for the life of the
PATENT RIGHTS. HARVARD will grant no more than two commercial licenses in FIELD
I at any time and will grant no more than two commercial licenses in FIELD II at
any time and HARVARD will not grant other licenses in the FIELD except as
required by HARVARD’s obligations in Section 3.2(a) or as permitted
Section 3.2(b). Such co-exclusive license shall include the right to grant
sublicenses under the following circumstances: (i) LICENSEE can demonstrate that
it has added significant value to the PATENT RIGHTS to be sublicensed, and that
such a sublicense also contains a substantial and essentially simultaneous
license of LICENSEE owned intellectual property, or (ii) LICENSEE grants a
sublicense under other HARVARD patent rights licensed exclusively to LICENSEE
which are dominated by PATENT RIGHTS, and such sublicense under PATENT RIGHTS is
necessary to practice such other HARVARD patent rights.
 

3.2The granting and exercise of this license is subject to the following
conditions:

 

 (a)HARVARD’s “Statement of Policy in Regard to Inventions, Patents and
Copyrights,” dated August 10, 1998, Public Law 96-517, Public Law 98-620. In
addition, this Agreement is subject to HARVARD’s obligations under agreements
with other sponsors of research, provided that such obligations are not in
conflict with the rights granted hereunder. Any right granted in this Agreement
greater than that permitted under Public Law 96-517, or Public Law 98-620, shall
be subject to modification as may be required to conform to the provisions of
those statutes.

 

 (b)HARVARD reserves the right to make and use, and grant to others
non-exclusive licenses to make and use solely for ACADEMIC RESEARCH PURPOSES the
subject matter described and claimed in PATENT RIGHTS.

 

 (c)LICENSEE shall use commercially reasonable efforts to effect introduction of
the LICENSED PRODUCTS into the commercial market as soon as practicable,
consistent with sound and reasonable business practice and judgment; thereafter,
until the expiration of this Agreement, LICENSEE shall endeavor to keep LICENSED
PRODUCTS reasonably available to the public.

 

 (d)At any time after three years from the effective date of this Agreement and
as HARVARD’s sole remedy for such non-performance, HARVARD may increase the
license maintenance royalty under Section 4.4 to [***] dollars each in FIELD I
and in FIELD II in year 2004 and [***] dollars each in FIELD I and in FIELD II
per year each year beginning in 2005, if in HARVARD’s reasonable judgment, the
Progress Reports furnished by LICENSEE do not demonstrate that LICENSEE has
satisfied at least one of the following conditions, which non-performance is not
cured within ninety (90) days following the written notification of such by
HARVARD to LICENSEE:

 
5



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


 

 (i)has put the licensed subject matter into commercial use in at least one of
the countries hereby licensed, directly or through a sublicense, and is keeping
the licensed subject matter reasonably available to the public; or

 

 (ii)is engaged in research, development, manufacturing, marketing or
sublicensing activity appropriate to achieving 3.2(d)(i).

 

 (e)In all sublicenses granted by LICENSEE hereunder, LICENSEE shall include a
requirement that the SUBLICENSEE use commercially reasonable efforts to bring
the subject matter of the sublicense into commercial use. LICENSEE shall further
provide in such sublicenses that such sublicenses are subject and subordinate to
the terms and conditions of this Agreement, except: (i) the SUBLICENSEE may not
further sublicense; and (ii) the rate of royalty on NET SALES paid by the
SUBLICENSEE to the LICENSEE. Copies of the relevant provisions of all sublicense
agreements shall be provided promptly to HARVARD. HARVARD agrees to maintain any
information contained in such provisions in confidence, except as otherwise
required by law, however, HARVARD may include in its usual reports annual
amounts of royalties paid.

 

 (f)A license in any other field of use in addition to the FIELD shall be the
subject of a separate agreement and shall require LICENSEE’s submission of
evidence, satisfactory to HARVARD, demonstrating LICENSEE’s willingness and
ability to develop and commercialize in such other field of use the kinds of
products or processes likely to be encompassed in such other fields.

 

 (g)To the extent that federal funds are used to support research leading to a
patent or patent application in the PATENT RIGHTS, LICENSEE shall cause any
LICENSED PRODUCT produced for sale by LICENSEE or SUBLICENSEES in the United
States to be manufactured substantially in the United States during the period
of exclusivity of this license in the United States.

 

3.4All rights reserved to the United States Government and others under Public
Law 96-517, and Public Law 98-620, shall remain and shall in no way be affected
by this Agreement.

ARTICLE IV
ROYALTIES
 

4.1LICENSEE shall pay to HARVARD a non-refundable license royalty fee in the sum
of [***] payable within thirty (30) days of the execution date of this
Agreement.

 

4.2(a) In consideration of the right and license granted herein, LICENSEE shall
pay to HARVARD during the term of this Agreement a royalty of [***] on NET SALES
of LICENSED PRODUCTS sold by LICENSEE.

 
6



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


 


(b) In the event that a single LICENSED PRODUCT or LICENSED PROCESS is covered
by HARVARD intellectual property in addition to PATENT RIGHTS, which is licensed
to LICENSEE under other agreements as of the date of this Agreement, then the
total royalty payment due HARVARD under all such agreements including this
Agreement shall be [***] of NET SALES. LICENSEE shall notify HARVARD of the
identity of each license agreement that includes patent rights covering the
product or process, and HARVARD shall distribute the royalties evenly among such
agreements.
(c) As consideration for the rights granted hereunder, LICENSEE shall pay to
HARVARD during the term of this Agreement a royalty in the form of stock of
LICENSEE as follows:
 

 (i)LICENSEE shall issue to HARVARD [***] shares of the Common Stock of LICENSEE
(“Shares”) pursuant to the terms of a mutually acceptable Stock Subscription
Agreement, provided, however, that HARVARD shall be subject to and enter into
appropriate agreements and related documents as required of other stockholders
of LICENSEE.

 

 (ii)HARVARD represents and warrants to LICENSEE that:

(1) HARVARD is acquiring the Shares for its own account for investment and not
with a view to, or for sale in connection with any distribution thereof, nor
with any present intention of distributing or selling the same; and HARVARD has
no present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment providing for the disposition thereof.
(2) HARVARD has full power and authority to enter into and to perform this
Agreement in accordance with its terms.
(3) HARVARD has sufficient knowledge and experience in investing in companies
similar to LICENSEE so as to be able to evaluate the risks and merits of its
investment in LICENSEE and is able financially to bear the risks thereof.
 

 (iii)Each certificate representing the Shares shall bear a legend substantially
in the following form:

 
7



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


 


“The shares represented by this certificate have not been registered under the
Securities Act of 1933 or any state securities law and they may not be sold or
otherwise transferred by any person, including a pledgee, unless (1) either
(a) a registration statement with respect to such shares shall be effective
under the Securities Act of 1933, as amended, or (b) the Corporation shall have
received an opinion of counsel satisfactory to the Corporation that an exemption
from registration under such Act is then available, and (2) there shall have
been compliance with all applicable securities laws.”
“The shares represented by this certificate are subject to a mutually agree-upon
Stock Purchase and Right of First Refusal Agreement with this Corporation, a
copy of which Stock Purchase and Right of First Refusal Agreement is available
for inspection at the offices of the Corporation or may be made available upon
request.”
The foregoing legend shall be removed from the certificates representing any
Shares, at the request of the holder thereof, at such time as they become
eligible for resale pursuant to the Securities Act of 1933, as amended.
If at any time prior to the time the Shares are eligible for resale pursuant to
an exemption from registration under the Securities Act of 1933, as amended,
LICENSEE proposes to register any of its Common Stock, under the Securities Act
of 1933, except at LICENSEE’s initial public offering or any offering pursuant
to Forms S-4 or S-8, LICENSEE shall offer HARVARD the opportunity to have its
Shares registered under the registration statement to be filed at such time.
HARVARD will be offered the right to register its Shares under the same terms,
conditions and restrictions as other shareholders with piggyback registration
rights and the inclusion of any Shares in such registration statement shall be
subject to the approval of the underwriters of such offering
(iv) HARVARD’s ownership rights to Shares shall not be affected should the
license pursuant to this Agreement be converted to a nonexclusive one.
(d) In the case of sublicenses, LICENSEE shall also pay to HARVARD a royalty of
[***] of SUBLICENSE INCOME. If compensation for such a sublicense of PATENT
RIGHTS is bundled with compensation received for the sublicensing of the other
HARVARD patent rights licensed to LICENSEE under other agreements as of the date
of this Agreement, LICENSEE shall pay HARVARD only [***] of the total
compensation received no matter how many license agreements from HARVARD are
involved. In such a case, LICENSEE shall notify HARVARD of the identity of each
license agreement involved and HARVARD shall distribute its [***] of
 
8



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


 
compensation equally among those license agreements, including this Agreement.
(e) LICENSEE shall pay HARVARD [***] of NET SERVICE INCOME. If SERVICE INCOME is
bundled with service income under another license to LICENSEE as of the date of
this Agreement, LICENSEE shall pay a royalty of [***] of NET SERVICE INCOME
received from each and every third party (“Third Party”) to which services are
provided. LICENSEE shall notify HARVARD of the identity of each license
agreement involved in the services and HARVARD shall distribute its [***] of
compensation equally among those license agreements, including this Agreement.
(f) If other co-exclusive licenses in the same FIELD and TERRITORY are granted
after the date this Agreement is executed, the above financial compensation
shall not exceed the financial compensation to be paid by other licensees in the
same FIELD and TERRITORY during the term of the co-exclusive license provided
LICENSEE accepts any less favorable terms included in such other license.
If stock is part of the financial compensation to be paid by other licensees in
the same FIELD and TERITORY, the fair market value of the stock shall be the
same as the price per share which other investors paid in the last round of
financing unless the stock is publicly traded.
 

4.3On sales between LICENSEE and its AFFILIATES for resale or incorporation into
products, the royalty shall be paid on the NET SALES of the AFFILIATE. On sales
between LICENSEE and sublicensees for resale, the royalty shall be paid on the
SUBLICENSE INCOME.

 

4.4No later than January 1 of each calendar year indicated below, LICENSEE shall
pay to HARVARD the following non-refundable license maintenance royalty and/or
advance on royalties. Such payments shall be credited against running royalties
due for that calendar year and Royalty Reports shall reflect such a credit. Such
payments shall not be credited against milestone payments (if any) nor against
royalties due for any subsequent calendar year nor against such payments due
under any other agreements with HARVARD.

 

   FIELD I FIELD IIJanuary 1, 2002             [***]            [***]January 1,
2003             [***]            [***]January 1,
2004             [***]            [***]each year
thereafter             [***]            [***]

ARTICLE V
REPORTING
5.1 Prior to signing this Agreement, LICENSEE has provided to HARVARD a written
business plan under which LICENSEE intends to bring the subject matter of the
licenses
 
9



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


 

granted hereunder into commercial use upon execution of this Agreement. Such
plan includes proposed marketing efforts.5.2No later than sixty (60) days after
June 30 of each calendar year, LICENSEE shall provide to HARVARD a written
annual Progress Report describing progress on research and development,
regulatory approvals, manufacturing, sublicensing, marketing and sales during
the most recent twelve (12) month period ending June 30 and plans for the
forthcoming year. If multiple technologies are covered by the license granted
hereunder, the Progress Report shall provide the information set forth above for
each technology. If progress differs from that anticipated in the plan required
under Section 5.1, LICENSEE shall explain the reasons for the difference and
propose a modified plan for HARVARD’s review. LICENSEE shall also provide any
reasonable additional data HARVARD requires to evaluate LICENSEE’s
performance.5.3LICENSEE shall report to HARVARD the date of first sale of
LICENSED PRODUCTS (or results of LICENSED PROCESSES) in each country within
thirty (30) days of occurrence.5.4(a)    LICENSEE shall submit to HARVARD within
sixty (60) days after each calendar half year ending June 30 and December 31, a
Royalty Report setting forth for such half year at least the following
information:

 

 (i)the number of LICENSED PRODUCTS sold by LICENSEE in each country;

 

 (ii)total billings and amounts actually received for such LICENSED PRODUCTS;

 

 (iii)an accounting for all LICENSED PROCESSES used or sold;

 

 (iv)deductions applicable to determine the NET SALES thereof;

 

 (v)the amount of SERVICE INCOME received by LICENSEE and an accounting of all
deductions to yield NET SERVICE INCOME;

 

 (vi)the amount of SUBLICENSE INCOME received by LICENSEE; and

 

 (vii)the amount of royalty due thereon, or, if no royalties are due to HARVARD
for any reporting period, the statement that no royalties are due.

Such report shall be certified as correct by an officer of LICENSEE and shall
include a detailed listing of all deductions from royalties.
 
 

 (b)LICENSEE shall pay to HARVARD with each such Royalty Report the amount of
royalty due with respect to such half year. If multiple technologies are covered
by the license granted hereunder, LICENSEE shall specify which PATENT RIGHTS are
utilized for each LICENSED PRODUCT and LICENSED PROCESS included in the Royalty
Report.

 
10



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


 
 

 (c)All payments due hereunder shall be deemed received when funds are credited
to HARVARD’s bank account and shall be payable by check or wire transfer in
United States dollars. Conversion of foreign currency to U.S. dollars shall be
made at the conversion rate existing in the United States (as reported in the
New York Times or the Wall Street Journal) on the last working day of each
royalty period. No transfer, exchange, collection or other charges shall be
deducted from such payments.

 

 (d)All such reports shall be maintained in confidence by HARVARD except as
required by law; however, HARVARD may include in its usual reports annual
amounts of royalties paid.

 

 (e)Late payments shall be subject to a charge of one and one-half percent
(1.5%) per month, or $250, whichever is greater.

 

5.5In the event of acquisition, merger, change of corporate name or change in
make-up, organization, or identity, LICENSEE shall notify HARVARD in writing
within thirty (30) days of such event.

 

5.6If by law, regulation or fiscal policy of a particular country, conversion
into United States dollars or transfer of funds of a convertible currency to the
United States is restricted or forbidden, LICENSEE shall give HARVARD prompt
notice in writing and shall pay the royalty and other amounts due through such
means or methods as are lawful in such country as HARVARD may reasonably
designate. Failing the designation by HARVARD of such lawful means or methods
within thirty (30) days after such notice is given to HARVARD, LICENSEE shall
deposit such royalty or other payment in local currency to the credit of HARVARD
in a recognized banking institution designated by HARVARD, or if none is
designated by HARVARD within the thirty (30) day period described above, in a
recognized banking institution selected by LICENSEE and identified in a written
notice to HARVARD by LICENSEE, and such deposit shall fulfill all obligations of
LICENSEE to HARVARD with respect to such royalties. When in any country in which
the law or regulations prohibit both the transmittal and deposit of royalties on
sales in such country, royalty payments shall be suspended for as long as such
prohibition is in effect, and as soon as such prohibition ceases to be in
effect, all royalties which LICENSEE would have been under obligation to
transmit or deposit, but for the prohibition, shall be deposited or transmitted
promptly to the extent allowable.

ARTICLE VI
RECORD KEEPING
 

6.1LICENSEE shall keep, and shall require its SUBLICENSEES to keep, accurate
records (together with supporting documentation) of LICENSED PRODUCTS made, used
or sold under this Agreement, and SERVICE INCOME and SUBLICENSE INCOME received
by LICENSEE under this Agreement, appropriate to determine the amount of
royalties due to HARVARD hereunder. Such records shall be retained for three
(3) years following the end of the reporting period to which they relate. For
such three year period, they shall be

 
11



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.



 available during normal business hours upon reasonable advance notice for
examination by a certified public accountant selected by HARVARD, and reasonably
acceptable to LICENSEE, for the sole purpose of verifying reports and payments
hereunder. In conducting examinations pursuant to this Section 6.1, HARVARD’s
accountant shall have access to all records which HARVARD reasonably believes to
be relevant to the calculation of royalties under Article IV. HARVARD agrees to
maintain any information contained in such records in confidence, except as
otherwise required by law and except information in regarding the amount of
royalties due.

 

6.2HARVARD’s accountant shall not disclose to HARVARD any information other than
information relating to the accuracy of reports and payments made hereunder.

 

6.3Such examination by HARVARD’s accountant shall be at HARVARD’s expense,
except that if such examination shows an underreporting or underpayment in
excess of five percent (5%) for any twelve (12) month period, then LICENSEE
shall pay the cost of such examination as well as any additional sum that would
have been payable to HARVARD had the LICENSEE reported correctly, plus interest
on said sum at the rate of one and one-half percent (1.5%) per month.

ARTICLE VII
DOMESTIC AND FOREIGN PATENT FILING AND MAINTENANCE
 

7.1Upon execution of this Agreement, LICENSEE shall reimburse HARVARD for fifty
percent (50%) of all reasonable expenses HARVARD has incurred for the
preparation, filing, prosecution, maintenance and counseling with respect to
PATENT RIGHTS. Such expenses total [***] as of October 1, 2000. Thereafter,
LICENSEE shall reimburse HARVARD for fifty percent (50%) of all such future
reasonable expenses prior to the termination of this Agreement upon receipt of
invoices from HARVARD.

 

7.2HARVARD shall be responsible for the preparation, filing, prosecution and
maintenance of any and all patent applications and patents included in PATENT
RIGHTS. HARVARD will instruct counsel to directly notify HARVARD and LICENSEE
and provide them copies of any official communications from the United States
and foreign patent offices relating to said prosecution, and to provide LICENSEE
with advance draft copies of all relevant communications to the various patent
offices, so that LICENSEE may be informed and apprised of the continuing
prosecution of patent applications in PATENT RIGHTS. LICENSEE shall have
reasonable opportunities to participate in decision making on all key decisions
affecting filing, prosecution and maintenance of patents and patent applications
in PATENT RIGHTS. HARVARD will use reasonable efforts to incorporate LICENSEE’s
reasonable suggestions regarding said prosecution. HARVARD shall use all
reasonable efforts to amend any patent application to include claims reasonably
requested by LICENSEE to protect LICENSED PRODUCTS.

 

7.3HARVARD and LICENSEE shall cooperate fully in the preparation, filing,
prosecution and maintenance of PATENT RIGHTS and of all patents and patent
applications licensed to LICENSEE hereunder, executing all papers and
instruments or requiring members of

 
12



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


 

 HARVARD to execute such papers and instruments so as to enable HARVARD to apply
for, to prosecute and to maintain patent applications and patents in HARVARD’s
name in any country. Each party shall provide to the other prompt notice as to
all matters which come to its attention and which may affect the preparation,
filing, prosecution or maintenance of any such patent applications or patents.

 

7.4LICENSEE may elect to surrender its PATENT RIGHTS in any country upon sixty
(60) days written notice to HARVARD. Such notice shall not relieve LICENSEE from
responsibility to reimburse HARVARD for patent-related expenses incurred prior
to the expiration of the (60) day notice period.

 

7.5If HARVARD elects not to prosecute or maintain any of the patents or patent
applications relating to PATENT RIGHTS or any portion thereof in any country,
LICENSEE shall be given sufficient notice of HARVARD’s decision so that LICENSEE
may request that HARVARD continue prosecuting or maintaining such patents or
patent applications, at LICENSEE’s expense. If HARVARD elects not to prosecute
or maintain such patents or patent applications after such request by LICENSEE,
then LICENSEE shall have the right, but not the obligation, at its own expense
to prosecute and maintain such patents and patent applications or portion
thereof in such country and in HARVARD’s name. If LICENSEE assumes 100% of the
costs to file, prosecute, and maintain certain patents and patent applications
relating to the PATENT RIGHTS pursuant to this Section 7.5, and, if HARVARD
licenses the PATENT RIGHTS to one or more co-exclusive licensees designated in
Section 3.1 after such time, then HARVARD will credit LICENSEE with the costs
LICENSEE has paid in excess of 50% if one other licensee, due for the
preparation, filing, prosecution and maintenance of patents and patent
applications relating to PATENT RIGHTS pursuant to Section 7.1 above.

 

7.6If LICENSEE can demonstrate that it is not being adequately informed or
apprised of the continuing prosecution of patents or patent applications in
PATENT RIGHTS, or that it is not being provided with reasonable opportunities to
participate in decision making or that its interests are not being adequately
protected, LICENSEE shall be entitled to engage, at LICENSEE’s expense,
independent patent counsel to review and evaluate patent prosecution and filing
of patents and patent applications included in PATENT RIGHTS.

ARTICLE VIII
INFRINGEMENT
 

8.1With respect to any PATENT RIGHTS that are licensed to LICENSEE pursuant to
this Agreement, LICENSEE shall have the right to prosecute in its own name and
at its own expense any infringement of such patent. HARVARD agrees to notify
LICENSEE promptly of each infringement of such patents of which HARVARD, as
applicable, is or becomes aware. Before LICENSEE commences an action with
respect to any infringement of such patents, LICENSEE shall give careful
consideration to the views of HARVARD and to potential effects on the public
interest in making its decision whether or not to sue.

 
13



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.

8.2LICENSEE acknowledges that other co-exclusive licensees of PATENT RIGHTS
designated in Section 3.1 shall have rights identical to LICENSEE to prosecute
infringers and that co-exclusive licensees will be bound by the identical terms
of this Section 8.2. In any prosecution instigated by LICENSEE and in which
HARVARD, as necessary, is also named plaintiff as owner of the PATENT RIGHTS,
LICENSEE must notify other co-exclusive licensees of the existence of such legal
action and allow other co-exclusive licensees to join as a plaintiff upon
co-exclusive licensees’ request. In addition, in the event other co-exclusive
licensees instigate an infringement prosecution, LICENSEE hereby consents to
being joined as a plaintiff in such suit solely for the purpose of procuring
standing to bring the action and at the sole expense of the instigating
co-exclusive licensee. To the extent that LICENSEE desires to participate in any
strategic decisions affecting the prosecution of the action brought by other
co-exclusive licensees, LICENSEE acknowledges that it and co-exclusive licensees
will necessarily have to reach a mutual agreement concerning litigation expenses
and strategy. In no event shall HARVARD incur any liability or expense in
connection with any action of co-exclusive licensees, joint or otherwise.During
any such litigation, HARVARD will agree to not license any defendant or accused
infringer of the PATENT RIGHTS in the litigation, without LICENSEE’S prior
written consent.8.3(a)If LICENSEE elects to commence an action as described
above, HARVARD may, to the extent permitted by law, elect to join as parties in
that action. Regardless of whether HARVARD elects to join as parties, HARVARD
shall cooperate fully with LICENSEE in connection with any such action.

 

 (b)HARVARD agrees to join as a party in any action if required by law to do so
in order to bring an action under the PATENT RIGHTS.

 

 (c)LICENSEE shall reimburse HARVARD for any costs incurs with LICENSEE’s
approval, including reasonable attorneys’ fees, as part of an action brought by
LICENSEE, irrespective of whether HARVARD becomes a co-plaintiff.

 

8.4If LICENSEE elects to commence an action as described above, LICENSEE may
deduct from its royalty payments to HARVARD with respect to the patent(s)
subject to suit an amount not exceeding fifty percent (50%) of LICENSEE’s
expenses and costs of such action, including reasonable attorneys’ fees;
provided, however, that such reduction shall not exceed fifty percent (50%) of
the total royalty due to HARVARD with respect to the patent(s) subject to suit
for each calendar year. If such fifty percent (50%) of LICENSEE’s expenses and
costs exceeds the amount of royalties deducted by LICENSEE for any calendar
year, LICENSEE may to that extent reduce the royalties due to HARVARD from
LICENSEE in succeeding calendar years, but never by more than fifty percent
(50%) of the total royalty due in any one year with respect to the patent(s)
subject to suit.

 
14



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


 
 

8.5No settlement, consent judgment or other voluntary final disposition of the
suit may be entered into without the prior written consent of HARVARD which
consent shall not be unreasonably withheld.

 

8.6Recoveries or reimbursements from actions commenced by LICENSEE pursuant to
this Article shall first be applied to reimburse LICENSEE, HARVARD for
litigation costs not paid from royalties and then to reimburse HARVARD for
royalties deducted by LICENSEE pursuant to Section 8.4. Any remaining recoveries
or reimbursements shall be shared as follows:

 

 (a)If the amount is lost profits or lost royalties, LICENSEE shall receive an
amount equal to the damages the court determines LICENSEE has suffered as a
result of the infringement less the amount of any royalties that would have been
due HARVARD on sales of LICENSED PRODUCTS lost by LICENSEE as a result of the
infringement had LICENSEE made such sales, and HARVARD shall receive an amount
equal to the royalties it would have received if such sales had been made by
LICENSEE, and

 

 (b)As to awards other than lost profits or lost royalties, fifty percent
(50%) to LICENSEE and fifty percent (50%) to HARVARD.

 

 (c)If two or more co-exclusive licensees undertake the suit, the provision of
this Section 8.6 will be modified to take into account each co-exclusive
licensee’s expenses and lost profits.

 

8.7If LICENSEE elects not to exercise its right to prosecute an infringement of
the PATENT RIGHTS pursuant to this Article, HARVARD may do so at its own
expense, controlling such action and retaining all recoveries therefrom.
LICENSEE shall cooperate fully with HARVARD in connection with any such action.

 

8.8If a declaratory judgment action is brought naming LICENSEE as a defendant
and alleging invalidity of any of the PATENT RIGHTS, HARVARD may elect to take
over the sole defense of the action at its own expense. LICENSEE shall cooperate
fully with HARVARD in connection with any such action. HARVARD shall consult
with LICENSEE regarding such defense.

ARTICLE IX
TERMINATION OF AGREEMENT
 

9.1This Agreement, unless terminated as provided herein, shall remain in effect
until the last patent or patent application in PATENT RIGHTS has expired or been
abandoned.

 

9.2HARVARD may terminate this Agreement as follows:

 

 (a)If LICENSEE does not make a payment due hereunder and fails to cure such
non-payment (including the payment of interest in accordance with
Section 5.4(e)) within

 
15



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.



 thirty (30) days after the date of notice in writing of such non-payment by
HARVARD.

 

 (b)If LICENSEE defaults in its obligations under Sections 10.3(c) and 10.3(d)
to procure and maintain insurance.

 

 (c)If LICENSEE shall become insolvent, shall make an assignment for the benefit
of creditors, or shall have a petition in bankruptcy filed for or against it.
Such termination shall be effective immediately upon HARVARD giving written
notice to LICENSEE.

 

 (d)If an examination by HARVARD’s accountant pursuant to Article V shows an
underreporting or underpayment by LICENSEE in excess of twenty percent (20%) for
any twelve (12) month period, provided that such underreporting or underpayment
is not determined to be inadvertent or the result of an honest mistake.

 

 (e)If LICENSEE is convicted of a felony relating to the manufacture, use, or
sale of LICENSED PRODUCTS.

 

 (f)Except as provided in Subsections (a), (b), and (c) above, if LICENSEE
defaults in the performance of any material obligations under this Agreement and
the default has not been remedied within forty-five (45) days after the date of
notice in writing of such default by HARVARD.

 

9.3LICENSEE shall provide, in all sublicenses granted by it under this
Agreement, that LICENSEE’s interest in such sublicenses shall at HARVARD’s
option terminate or be assigned to HARVARD upon termination of this Agreement;
however, LICENSEE shall have the option to nominate one of its sublicensees as a
substitute for LICENSEE. The proposed substitute must (i) have a net worth of at
least equivalent to the net worth LICENSEE had as of the date of this Agreement
and (ii) have available resources and sufficient scientific, business and other
expertise comparable to LICENSEE in order to satisfy its obligations under this
Agreement. At least sixty (60) days prior to termination of this Agreement,
LICENSEE shall provide HARVARD with written notice of LICENSEE’s nominee
together with documentation sufficient to demonstrate the requirements set forth
in subparagraphs (i) and (ii) above for HARVARD’s approval, which shall not be
unreasonably withheld. HARVARD shall notify LICENSEE in writing of its decision
prior to termination of this Agreement. If HARVARD approves LICENSEE’s nominee,
LICENSEE shall assign this Agreement to its nominee and its nominee shall accept
the assignment no later than thirty (30) days after the termination date of this
Agreement.

In the event that HARVARD disapproved LICENSEE’s first nominee, prior to the
termination date of this Agreement, LICENSEE shall have the option to nominate
one of its other sublicensees for HARVARD’s approval which shall not be
unreasonably withheld.
 
16



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


 

9.4LICENSEE may terminate this Agreement by giving ninety (90) days advance
written notice of termination to HARVARD. Upon termination, LICENSEE shall
submit a final Royalty Report to HARVARD and any royalty payments and
unreimbursed patent expenses invoiced by HARVARD shall become immediately
payable.

 

9.5Sections 6.1, 6.2, 6.3, 7.1, 9.4, 9.5, 10.2, 10.3, 10.4, and 10.7 of this
Agreement shall survive termination.

ARTICLE X
GENERAL
 

10.1HARVARD does not warrant the validity of the PATENT RIGHTS licensed
hereunder and make no representations whatsoever with regard to the scope of the
licensed PATENT RIGHTS or that such PATENT RIGHTS may be exploited by LICENSEE,
an AFFILIATE, or SUBLICENSEE without infringing other patents, provided,
however, HARVARD represents that it has no knowledge of any facts or
circumstances as of the execution date of this Agreement that would render any
of the PATENT RIGHTS invalid or unenforceable. HARVARD represents and warrants,
to the best of its knowledge, that HARVARD will own all right, title and
interest in and to the PATENT RIGHTS.

 

10.2HARVARD EXPRESSLY DISCLAIMS ANY AND ALL IMPLIED WARRANTIES AND MAKES NO
EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE OF THE PATENT RIGHTS OR INFORMATION SUPPLIED BY HARVARD, LICENSED
PROCESSES OR LICENSED PRODUCTS CONTEMPLATED BY THIS AGREEMENT.

 

10.3(a)  LICENSEE shall indemnify, defend and hold harmless HARVARD and its
current or former directors, governing board members, trustees, officers,
faculty, medical and professional staff, employees, students, and agents and
their respective successors, heirs and assigns (collectively, the
“INDEMNITEES”), from and against any claim, liability, cost, expense, damage,
deficiency, loss or obligation of any kind or nature (including, without
limitation, reasonable attorney’s fees and other costs and expenses of
litigation) (collectively, “Claims”), based upon, arising out of, or otherwise
relating to this Agreement, including without limitation any cause of action
relating to product liability concerning any product, process, or service made,
used or sold pursuant to any right or license granted under this Agreement,
provided, however, that such indemnification shall not apply to any liability,
damage, loss, or expense to the extent directly attributable to the negligent
activities, reckless misconduct or intentional misconduct of Indemnitees.

 

 (b)Each Indemnitee that intends to claim indemnification under Section 10.3(a)
shall promptly notify LICENSEE of any claim or action in respect of which the
Indemnitee intends to claim such indemnification, and LICENSEE shall assume the
defense thereof with counsel mutually satisfactory to LICENSEE and HARVARD. The
failure to deliver notice to LICENSEE within a reasonable time after the
commencement of any such claim or action, if materially prejudicial to its
ability to

 
17



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.



 defend such action, shall relieve LICENSEE of any liability to the Indemnitee
under Section 10.3(a) with respect to such action, but the omission so to
deliver notice to LICENSEE will not relieve it of any liability that it may have
to any Indemnitee otherwise than under Section 10.3(a). HARVARD and any other
Indemnitee, and their respective employees and agents, shall cooperate fully
with LICENSEE and its legal representatives in the investigation of any claim or
action covered by the indemnification under Section 10.3(a).

 

 (c)Beginning at the time any such product, process or service is being
commercially distributed or sold (other than for the purpose of obtaining
regulatory approvals) by LICENSEE or by a SUBLICENSEE, AFFILIATE or agent of
LICENSEE, LICENSEE shall, at its sole cost and expense, procure and maintain
commercial general liability insurance in amounts not less than $2,000,000 per
incident and $2,000,000 annual aggregate and naming the Indemnitees as
additional insureds. During clinical trials of any such product, process or
service, LICENSEE shall, at its sole cost and expense, procure and maintain
commercial general liability insurance in such equal or lesser amount as HARVARD
shall require, naming the Indemnitees as additional insureds. Such commercial
general liability insurance shall provide: (i) product liability coverage; and
(ii) broad form contractual liability coverage for LICENSEE’s indemnification
under this Agreement. If LICENSEE elects to self-insure all or part of the
limits described above (including deductibles or retentions which are in excess
of $250,000 annual aggregate) such self-insurance program must be acceptable to
HARVARD and the Risk Management Foundation of the Harvard Medical Institutions,
Inc. in their sole discretion. The minimum amounts of insurance coverage
required shall not be construed to create a limit of LICENSEE’s liability with
respect to its indemnification under this Agreement.

 

 (d)LICENSEE shall provide HARVARD with written evidence of such insurance upon
request of HARVARD. LICENSEE shall provide HARVARD with written notice at least
fifteen (15) days prior to the cancellation, non-renewal or material change in
such insurance; if LICENSEE does not obtain replacement insurance providing
comparable coverage within such fifteen (15) day period, HARVARD shall have the
right to terminate this Agreement effective at the end of such fifteen (15) day
period without notice or any additional waiting periods.

 

 (e)LICENSEE shall maintain such commercial general liability insurance beyond
the expiration or termination of this Agreement during: (i) the period that any
product, process, or service, relating to, or developed pursuant to, this
Agreement is being commercially distributed or sold by LICENSEE or by a
SUBLICENSEE, AFFILIATE or agent of LICENSEE; and (ii) a reasonable period after
the period referred to in Subsection (e)(i) above which in no event shall be
less than fifteen (15) years.

 

10.4LICENSEE shall not use HARVARD’s name or insignia, or any adaptation of
them, or the name of any of HARVARD’s inventors in any advertising, promotional
or sales literature without the prior written approval of HARVARD.

 
18



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.
 



10.5Without the prior written approval of HARVARD in each instance, neither this
Agreement nor the rights granted hereunder shall be transferred or assigned in
whole or in part by LICENSEE to any person whether voluntarily or involuntarily,
by operation of law or otherwise, except that each of LICENSEE and its
AFFILIATES may assign this Agreement in connection with a merger, consolidation
or sale or transfer of all or substantially all of its assets. This Agreement
shall be binding upon the respective successors, legal representatives and
assignees of HARVARD and LICENSEE.

 

10.6The interpretation and application of the provisions of this Agreement shall
be governed by the laws of the Commonwealth of Massachusetts.

 

10.7LICENSEE shall comply with all applicable laws and regulations. In
particular, it is understood and acknowledged that the transfer of certain
commodities and technical data is subject to United States laws and regulations
controlling the export of such commodities and technical data, including all
Export Administration Regulations of the United States Department of Commerce.
These laws and regulations among other things, prohibit or require a license for
the export of certain types of technical data to certain specified countries.
LICENSEE hereby agrees and gives written assurance that it will comply with all
United States laws and regulations controlling the export of commodities and
technical data, that it will be solely responsible for any violation of such by
LICENSEE or its AFFILIATES or SUBLICENSEES, and that it will defend and hold
HARVARD, CHILDREN, and MIT harmless in the event of any legal action of any
nature occasioned by such violation.

 

10.8LICENSEE agrees: (i) to obtain all regulatory approvals required for the
manufacture and sale of LICENSED PRODUCTS and LICENSED PROCESSES; and (ii) to
utilize appropriate patent marking on such LICENSED PRODUCTS. LICENSEE also
agrees to register or record this Agreement as is required by law or regulation
in any country where the license is in effect.

 

10.9Any notices to be given hereunder shall be sufficient if signed by the party
(or party’s attorney) giving same and either: (i) delivered in person;
(ii) mailed certified mail return receipt requested; or (iii) faxed to other
party if the sender has evidence of successful transmission and if the sender
promptly sends the original by ordinary mail, in any event to the following
addresses:

If to LICENSEE:
Mycometrix Corporation
213 E. Grand Ave.
South San Francisco, CA 94080
Attention:
Fax: (650)-
If to HARVARD:
 Office for Technology and Trademark Licensing


19



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


Harvard University
Holyoke Center, Suite 727
1350 Massachusetts Avenue
Cambridge, MA 02138
Fax: (617) 495-9568
By such notice either party may change their address for future notices.
Notices delivered in person shall be deemed given on the date delivered. Notices
sent by fax shall be deemed given on the date faxed. Notices mailed shall be
deemed given on the date postmarked on the envelope.

10.10Should a court of competent jurisdiction later hold any provision of this
Agreement to be invalid, illegal, or unenforceable, and such holding is not
reversed on appeal, it shall be considered severed from this Agreement. All
other provisions, rights and obligations shall continue without regard to the
severed provision, provided that the remaining provisions of this Agreement are
in accordance with the intention of the parties.

 

10.11In the event of any controversy or claim arising out of or relating to any
provision of this Agreement or the breach thereof, the parties shall try to
settle such conflict amicably between themselves. Subject to the limitation
stated in the final sentence of this Section 10.11, any such conflict which the
parties are unable to resolve promptly shall be settled through arbitration
conducted in accordance with the rules of the American Arbitration Association.
The demand for arbitration shall be filed within a reasonable time after the
controversy or claim has arisen, and in no event after the date upon which
institution of legal proceedings based on such controversy or claim would be
barred by the applicable statute of limitation. Such arbitration shall be held
in Boston, Massachusetts. The award through arbitration shall be final and
binding. Either party may enter any such award in a court having jurisdiction or
may make application to such court for judicial acceptance of the award and an
order of enforcement, as the case may be. Notwithstanding the foregoing, either
party may, without recourse to arbitration, assert against the other party a
third-party claim or cross-claim in any action brought by a third party, to
which the subject matter of this Agreement may be relevant.

 

10.12This Agreement constitutes the entire understanding between the parties and
neither party shall be obligated by any condition or representation other than
those expressly stated herein or as may be subsequently agreed to by the parties
hereto in writing.



[The remainder of this page is intentionally blank.]
 
20



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.
 
PRESIDENT AND FELLOWS
OF HARVARD COLLEGE
   MYCOMETRIX CORPORATION/s/ Joyce Brinton   /s/ Gajus Worthington
Joyce Brinton, Director
Office for Technology and
Trademark Licensing
   President12/7/00   12/18/00Date   Date

 
21



--------------------------------------------------------------------------------

Certain identified information marked with [***] has been excluded from this
exhibit because it is not material and would be competitively harmful if
publicly disclosed.


 
APPENDIX A
The following comprise PATENT RIGHTS:
[***]
 
22
 





